             Case MDL No. 2891 Document 1 Filed 03/14/19 Page 1 of 2



                        BEFORE THE UNITED STATES JUDICIAL
                        PANEL ON MULTIDISTRICT LITIGATION

                                                   MDL Docket No. __________



                                                   MOTION OF CHASE HAMANO FOR
In re Activision Blizzard, Inc. Securities         TRANSFER OF RELATED ACTIONS
Litigation                                         TO THE NORTHERN DISTRICT OF
                                                   ILLINOIS FOR CONSOLIDATED
                                                   PRETRIAL PROCEEDINGS
                                                   PURSUANT TO 28 U.S.C. § 1407




       Plaintiff Chase Hamano, in the Hamano v. Activision Blizzard Inc., et al., Docket No. 1:19-

cv-01741 (N.D. Ill.) (the “N.D. Ill. Action”) hereby respectfully requests an order pursuant to 28

U.S.C. § 1407, transferring the Labade v. Activision Blizzard Inc., et al., Docket No. 2:19-cv-

00423 (C.D. Cal.); Winckler v. Activision Blizzard Inc., et al., Docket No. 1:19-cv-02095

(S.D.N.Y.); and Hamano v. Activision Blizzard Inc., et al., Docket No.: 1:19-cv-01741 (N.D. Ill.);

(collectively the “Activision Blizzard Securities Actions” or the “Related Actions”) to the

Honorable Jorge L. Alonso in the United States District Court for the Northern District of Illinois.

The grounds in support of Movant’s motion are set forth in the accompanying memorandum.

DATED: March 14, 2019                              Respectfully Submitted,

                                                    By:/s/Ian D. Berg
                                                    Ian D. Berg
                                                    Jeffrey S. Abraham
                                                    ABRAHAM, FRUCHTER & TWERSKY, LLP
                                                    One Penn Plaza, Suite 2805
                                                    New York, New York 10119
                                                    Tel. (212) 279-5050
                                                    Fax. (212) 279-3655
                                                    JAbraham@aftlaw.com
                                                    IBerg@aftlaw.com



                                               -1-
Case MDL No. 2891 Document 1 Filed 03/14/19 Page 2 of 2




                             Marvin A. Miller
                             MILLER LAW LLC
                             115 S. LaSalle Street, Suite 2910
                             Chicago, Illinois 60603
                             Tel. (312) 332-3400
                             Fax. (312) 676-2676
                             mmiller@millerlawllc.com
                             Attorneys for Movant Chase Hamano




                         -2-
